Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 4/05/2021 is acknowledged.
Claim 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/05/2021.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of copending Application No. 16/273,715 (reference application) in the claim set of 2/19/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because reference application and instant application all recite the same basic structure with a permutation of similar elements throughout.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the claims set forth above, both the reference application and the instant application claim a stent comprising: a tubular stent body having a lumen extending therethrough, wherein the tubular claim 11), further comprising at least one strand securing the end of the tubular stent body to the anchor portion (claim 13), wherein the at least one strand is at least partially formed of a bioabsorbable material such that the at least one strand weakens over time when the stent is deployed in a patient body (claim 14).
As the structural limitations and orientations of the stent are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components. Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-9 and 11-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mort et al. (U.S. 10,524,939).
Regarding claim 1, Mort et al. discloses a stent comprising: a tubular stent body (14) having a lumen extending therethrough; and an anchor portion (12) attached to an end of the tubular stent body (14), wherein the lumen continues through the anchor portion (12), and wherein the anchor portion (12) includes at least one opening (Fig. 1) configured to facilitate tissue ingrowth (col. 6, lines 27-32), wherein the anchor portion (12) is detachable from the tubular stent body (14) while the stent is in a deployed state (col. 5, lines 33-35).
Regarding claim 2, Mort et al. discloses the stent of claim 1, wherein the anchor portion (12) includes a bioabsorbable material configured to degrade at a predetermined rate (col. 5, lines 37-40).
Regarding claim 3, Mort et al. discloses the stent of claim 1, further comprising at least one strand (16) securing the end of the tubular stent body (14) to the anchor portion (12).
Regarding claim 4, Mort et al. discloses the stent of claim 3, wherein the at least one strand (16) is at least partially formed of a bioabsorbable material such that the at least one strand weakens over time when the stent is deployed in a patient body (col. 5, lines 37-40).
Regarding claim 5, Mort et al. discloses the stent of claim 3, wherein the at least one strand (16) is configured to disengage from at least one of the tubular stent body (14) and the anchor portion (12) to detach the anchor portion (12) from the tubular stent body (12; col. 5, lines 29-35), wherein the at least one strand (16) is interpreted as disengaging from the anchor portion (12) as, when it is pulled, more of the at least one strand (16) is removed from the anchor portion (12).
Regarding claim 6, Mort et al. discloses the stent of claim 1, further comprising a strand (24) secured to the end of the tubular stent body (14), wherein the strand (24) is configured to collapse the 
Regarding claim 7, Mort et al. discloses the stent of claim 1, wherein the tubular stent body (14) includes a covering (22) to prevent tissue ingrowth (col. 4, lines 63-64).
Regarding claim 8, Mort et al. discloses the stent of claim 1, wherein the end of the tubular stent body (14) includes a flange (col. 1, lines 58-60), and wherein the flange has a diameter that is larger than a diameter of a central portion of the tubular stent body (14; Fig. 1).
Regarding claim 9, Mort et al. discloses the stent of claim 8, wherein a diameter of the anchor portion (12) is larger than the diameter of the central portion of the tubular stent body (14; Fig. 1).
Regarding claim 11, Mort et al. discloses a stent comprising: a tubular stent body (14) having a lumen extending therethrough, wherein the tubular stent body (14) includes a covering (22) to prevent tissue ingrowth (col. 4, lines 63-64); and an anchor portion (12) attached to an end of the tubular stent body (14), wherein the lumen continues through the anchor portion (12), and wherein the anchor portion (12) includes at least one opening (Fig. 1) configured to facilitate tissue ingrowth (col. 6, lines 27-32), wherein the anchor portion (12) includes a bioabsorbable material configured to degrade at a predetermined rate (col. 5, lines 37-40).
Regarding claim 12, Mort et al. discloses the stent of claim 11, wherein the anchor portion (12) is configured to detach from the tubular stent body (14) when the stent is deployed within a patient body (col. 5, lines 33-35).
Regarding claim 13, Mort et al. discloses the stent of claim 11, further comprising at least one strand (16) securing the end of the tubular stent body (14) to the anchor portion (12).
Regarding claim 14, Mort et al. discloses the stent of claim 13, wherein the at least one strand (16) is at least partially formed of a bioabsorbable material such that the at least one strand weakens over time when the stent is deployed in a patient body (col. 5, lines 37-40).
Regarding claim 15, Mort et al. discloses the stent of claim 11, further comprising a strand (24) secured to the end of the tubular stent body (14), wherein the strand (24) is configured to collapse the end of the tubular stent body (14) upon receipt of a tension force when the tubular stent body (14) and the anchor portion (12) are detached (col. 5, lines 13-28; Fig. 6).
Regarding claim 16, Mort et al. discloses the stent of claim 11, wherein the end of the tubular stent body (14) includes a flange (col. 1, lines 58-60), and wherein the flange has a diameter that is larger than a diameter of a central portion of the tubular stent body (14; Fig. 1).
Regarding claim 17, Mort et al. discloses the stent of claim 16, wherein a diameter of the anchor portion (12) is larger than the diameter of the central portion of the tubular stent body (14; Fig. 1).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox (U.S. 2010/0191323).
Regarding claim 1, Cox discloses a stent comprising: a tubular stent body (107) having a lumen extending therethrough; and an anchor portion (103) attached to an end of the tubular stent body (107), wherein the lumen continues through the anchor portion (103), and wherein the anchor portion (103) includes at least one opening (Fig. 2), wherein the anchor portion is detachable from the tubular stent body (107) while the stent is in a deployed state, as the it is possible for the connection point (108) to fail or be removed, resulting in detachment. Additionally, as the claims contain a substantial amount of functional language ("configured for", "configured to", etc.), applicant is reminded that, per MPEP 2114, apparatus claims must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Regarding the limitation that the at least one opening be configured to facilitate tissue ingrowth, this limitation does not structurally distinguish the claimed invention and therefore is not considered to hold significant patentable weight.
Regarding claim 10, Cox discloses the stent of claim 1, further comprising a second removable stent portion (103) coupled to a second end of the tubular stent body (107), as Cox discloses two portions (103; Fig. 2), one of which can be interpreted as being the an anchor portion (103) wherein the other is interpreted as being the second removable stent portion. Additionally, the second removable stent portion (103) is interpreted as being removable as it could be separated from the tubular stent body (107).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774